41 N.Y.2d 940 (1977)
Jack M. Lester et al., Respondents,
v.
Irving Levick et al., Appellants.
Court of Appeals of the State of New York.
Argued February 15, 1977.
Decided March 24, 1977.
Lewis S. Sandler for Irving Levick, appellant.
Joseph Winston for Bernard Greenspan, appellant.
Herbert B. Ruskin and Richard Gyory for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, with costs, and defendants' motion for summary judgment dismissing the complaint granted on the dissenting memorandum by Mr. Justice MARCUS G. CHRIST at the Appellate Division (50 AD2d 860, 862-863). Question certified answered in the negative.